Exhibit 10.2



AMENDMENT NO. 1

to the

SEQUA CORPORATION 2003 DIRECTORS’ STOCK AWARD PLAN





            This Amendment No. 1 (“Amendment No. 1”), dated as of January 25,
2007, to the 2003 Director’s Stock Award Plan, effective as of December 11, 2003
(the “Plan”).



WITNESSETH:



            WHEREAS, Sequa Corporation, a Delaware corporation (the “Company”)
maintains the Plan; and



            WHEREAS, the Company desires to amend the Plan and may amend the
Plan pursuant to Section VIII thereof;



            NOW, THEREFORE, effective as of January 25, 2007, the Company hereby
amends the Plan, as set forth below.



            1.         The last sentence of Section VI (b) is hereby deleted and
replaced in its entirety by the following:



“Unless otherwise provided in the applicable Restricted Stock Agreement [or the
resolutions of the Board granting the award of restricted stock], such
restrictions shall remain in force until the first anniversary of the date of
grant of the restricted stock award.”





            IN WITNESS WHEREOF, this Amendment No. 1 to the Plan is hereby
executed as of the date first written above.




SEQUA CORPORATION



By:   /s/ Kenneth J. Binder

        Name: Kenneth J. Binder

                                                                                           
Title:     Executive Vice President

                                                                                                       
and Chief Financial Officer







